In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-412 CR

____________________


JERRY LEE BANKS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 86104




MEMORANDUM OPINION 
 Pursuant to a plea bargain, appellant Jerry Lee Banks pled no contest to assault on a
family member.  The trial court found the evidence sufficient to find Banks guilty, but
deferred further proceedings, placed Banks on community supervision for four years, and
assessed a fine of $750.  On May 5, 2006, the State filed a motion to revoke Banks's
unadjudicated community supervision.  Banks pled "true" to violating one of the conditions
of the community supervision order.  The trial court found that Banks violated the conditions
of his community supervision, found Banks guilty of assault on a family member, and
assessed punishment at seven years of confinement.  
	Banks's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On December 14, 2006, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant.  We reviewed the appellate record, and
we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
							_________________________________
								    HOLLIS HORTON
									    Justice								
Submitted on April 6, 2007       
Opinion Delivered April 18, 2007							
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.